Exhibit 10.4

 

DATE: May 3, 2013

 

TO:                           The Purchasers of Combimatrix Corporation’s
Series C 6% Convertible Preferred Stock and Warrants

 

To Whom It May Concern:

 

This letter will confirm my agreement to vote all shares of Combimatrix
Corporation (“CBMX”) voting stock over which I have voting control in favor of
any resolution presented to the shareholders of CBMX to approve the issuance, in
the aggregate, of more than 19.999% of the number of shares of common stock of
CBMX outstanding on the date of closing pursuant to that certain Securities
Purchase Agreement, dated May 3, 2013, among CBMX and the purchasers signatory
thereto (the “Purchase Agreement”) and the other agreements entered into in
connection therewith or as otherwise may be required by the applicable rules and
regulations of the Nasdaq Stock Market (or any successor entity).  This
agreement is given in consideration of, and as a condition to enter into such
Securities Purchase Agreement and is not revocable by me.

 

 

 

By:

 

 

 

Name of Shareholder:

 

 

Number of voting shares over which I have

 

 

voting control:

 

 

 

--------------------------------------------------------------------------------